In an action to rescind a contract of sale, defendant appeals from a judgment of the Supreme Court, Suffolk County (Geiler, J.), entered July 28, 1980, which was in favor of plaintiffs after a nonjury trial. Judgment affirmed, with costs. The merits of plaintiffs’ action for rescission of a contract of sale involving an automobile on the ground of fraud were not governed by the requirements of section 2-608 of the Uniform Commercial Code (see Uniform Commercial Code, § 1-103). With respect to damages, it was not incumbent upon plaintiffs to establish actual pecuniary loss (see Dress Shirt Sales v Hotel Martinique Assoc., 12 NY2d 339; Gross v State Cooperage Export Crating & Shipping Co., 32 AD2d 540). We have considered defendant’s remaining contentions and find them to be without merit. Hopkins, J. P.,. Mangano, Gulotta and Margett, JJ., concur.